internal_revenue_service department of sin washington dc op e eo t contact person telephone number in reference to date nov ers9 a letter dated july legend y r o i l u l a h l c i dear sir or madam this is in response to requesting rulings on the effects under sec_507 and chapter of the internal_revenue_code of m's proposed distribution of all m's assets to and p n m was established in by s who is deceased for benevolent purposes in order to make grants to other charitable of the code organizations and is a private_foundation under sec_509 is exempt under sec_501 m n was established in by t for benevolent scientific and educational_purposes in order to make grants to other charitable organizations under sec_501 under sec_509 of the code and is a director of m is t n a private_foundation is exempt was established in by u for benevolent scientific and educational_purposes in order to make grants to other charitable organizations under sec_501 under sec_509 of the code and is a director of m is u o a private_foundation is exempt p was established in by v for benevolent scientific and educational_purposes in order to make grants to other charitable organizations of m is the nephew of s and is v a director m now proposes to transfer its net assets to n and p owing to divergent charitable interests and investment philosophy of the directors of m management administration and achievement of the charitable goals of m has been increasingly difficult consistent with the intent of m s founder to have all of the directors involved in charitable activities the charitable purposes of m would be best achieved by the aforementioned proposal m proposes to distribute its assets in the following to n proportions transferred assets will be held and administered by n in a manner consistent with their tax-exempt purposes boards of directors will have the ultimate authority and control_over their share of such assets and any income derived from them to o and to p and p their the o m n and p have been organized and operated for similar exempt purposes described in sec_170 b m be more effectively accomplished by n o and p have determined that m s charitable purposes will of the code and p n sec_507 of the code states that except as provided in sec_507 an exempt_organization which is foundation can terminate its private_foundation_status only if notifies the service of its intent to terminate or willful repeated acts or rise to the imposition of termination_tax imposed by sec_507 a willful and flagrant act which give a tax under chapter and it pays the or has the tax abated it commits a private it sec_507 of the code provides that where a private_foundation transfers its assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or any other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_1_507-4 of the income_tax regulations provides that private_foundations that make transfers described in sec_507 b are not subject_to the tax imposed under sec_507 c with respect to such transfers unless the provisions of sec_507 a become applicable sec_1_507-3 of the regulations provides that a transfer under sec_507 of assets from one private_foundation to another private_foundation pursuant to a reorganization or liquidation of the code includes a transfer sec_1_507-3 of the regulations provides that ina transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization or liquidation the fl transferee private_foundation shali not be treated as created organization but shall succeed to the transferor's aggregate tax_benefit under code sec_507 a newly sec_1_507-3 of the regulations provides that a transferor private_foundation is required to meet its distribution_requirements under sec_4942 of the code even for any taxable_year in which it makes a sec_507 b transfer of all or part of its net assets to another private_foundation toward satisfaction of such requirements only if requirements of sec_4942 the sec_507 transfer itself may be counted it meets the sec_1_507-3 of the regulations provides that except as provided in subparagraph of sec_1_507-3 where the transferor has disposed of all of its assets during any period in which the transferor has no assets sec_4945 shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants made by the transferor apply with respect to any information reporting requirements imposed by sec_4945 and the regulations thereunder for any year in which any such transfer is made however this exception does not and h sec_1_507-3 i of the regulations states that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled by the same person or persons who controlled the transferor foundation the transferee foundation will be treated as transferor for purposes of chapter and sec_507 through of the code if they were the sec_1_507-3 ii of the regulations provides that the transferor foundation must meet the filing_requirements of sec_6033 sec_6104 and sec_6043 of the code sec_1_507-1 of the regulations provides that the returns required by sec_6033 of the code must be filed by a foundation for the year in which it transfers all of its assets this section further provides that the transferor foundation need not file such returns for any taxable_year following the year in which the transfer occurred if engage in any activity it has no assets and does not sec_4941 a of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code states that the term ‘ self-dealing includes any direct or indirect transfer to use by or for the benefit of or assets of a private_foundation a disqualified_person of the income or sec_53_4941_d_-2 of the foundation and similar excise_taxes regulations states that the fact that a disqualified_person receives an incidental or tenuous benefit for the use by the foundation of its income or assets will not such use an act of self-dealing by itself make sec_53 4946-l a of the regulations provides in relevant part that term disqualified_person does not include any organization described in sec_501 for purposes of sec_4941 of the code the sec_4942 of the code imposes a tax on the undistributed_income_of_a_private_foundation defines undistributed_income to mean the amount by which the foundation s distributable_amount exceeds its qualifying distributions sec_4942 c sec_4942 a of the code indicates that a private_foundation does not make a qualifying_distribution under sec_4942 when the contribution is either that is controlled by the transferor or by one or more of its disqualified persons or also an operating_foundation under sec_4942 unless the requirements of sec_4942 are met a private_foundation that is not to another organization to sec_53 a -3 a i of the regulations defines qualifying_distribution as any amount including reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 code or c b of the sec_53_4942_a_-3 of the regulations provides that the excess qualifying distributions of carried over and used to reduce the foundation's minimum distribution requirement for any subsequent taxable_year within the specified five-year adjustment period a private_foundation may be sec_4944 of the code imposes a tax upon the making by any private_foundation of any investment that jeopardizes the conduct of its exempt purposes sec_4945 of the code imposes a tax on each taxable_expenditure made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure includes a grant to than an organization described in paragraph sec_509 unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 or an organization other of sec_4945 of the code defines expenditure_responsibility to mean that the grantor private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures the purpose for which made reports from the grantee on how the funds are spent and make full and detailed reports with respect to such expenditures to the secretary to see that the grant is spent solely for to obtain full and complete to sec_53_4945-6 of the regulations provides that other than a a private_foundation makes a transfer of assets transfer described in subparagraph i pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization to any person the transferred assets will not be considered used exclusively for purposes described in sec_170 c b of the code unless the assets are transferred to fund or organization described in sec_501 an organization described in sec_509 such under sec_4947 a other than of this paragraph or treated as if the transfer of m s assets to n o and p does not involve a change in the manner of m s operation nor will its private_foundation_status be terminated operate as assets from m to n manner of operation of n continue to operate as tax exempt entities thus m will continue to o and p and therefore n and p will not involve a change in the likewise the transfer of the a tax exempt entity p will o the transfer of assets from m to n o and p will bea is a disposition of more than of the fair market transfer of assets described in sec_507 because it value of the net assets of m the regulations foundation termination_tax in the case of sec_507 b transfers from one private_foundation to one or more other private_foundations under sec_1 d there is as stated in sec_1_507-3 of no private of the _code the carryover provisions for a code sec_507 b transfer will be applicable a iii example defined in sec_507 q and p similar to sec_1 all of m's aggregate tax_benefit as of the code will be carried over to n in addition under sec_1_507-3 through any other applicable carryover provisions will be applicable to n m's transferee and p there will be no acts of self-dealing under sec_4941 of the transfer of assets is not an act of self- the code dealing because it exempt sec_501 organizations considered disqualified persons pursuant to sec_53 l a a transfer of funds for exempt purposes to the transferees are not of the regulations is m is responsible for meeting its qualifying_distribution of the regulations even if requirements under sec_4942 of the code under sec_1 a transferor transfers all of a its assets to other private_foundations the transferor's obligation to expend funds for exempt purposes as required by sec_4942 legal accounting and other administrative expenses attributed to the transfer will be treated as qualifying distributions if amount equal to the sum of such expenses is paid out pursuant to sec_4942 of the code must still be met further the of the code an m s transfers of funds to n and p are not investments therefore they are not investments which jeopardize m s charitable purposes or those of n of the code q or p pursuant to section there will be no taxable_expenditures under sec_4945 of sec_53_4945-6 of the regulations indicates the code that no tax on taxable_expenditures is involved where there is reorganization or transfer of assets under sec_507 b which is the case here also m has no presently outstanding grants for which expenditure_responsibility is being exercised a accordingly based upon the representations submitted we rule that the transfer of net assets of m to n o and p will not affect the status of sec_501 of the code and will not result in the termination of private_foundation_status of m constitute an adjustment between private_foundations within the meaning of sec_507 an organization described in but will or as m n o p the transfer will not constitute either a notification of m s intent to terminate its status as under sec_507 act the meaning of sec_507 liable for the termination_tax imposed by sec_507 a willful and flagrant act or willful repeated acts by m or or failure to act within a private_foundation therefore m will not be or failure to ’ the transfer of assets will constitute a significant n disposition of assets to one or more private_foundations and p will not be treated as newly created organizations and will be treated as possessing the attributes and characteristics of m following the transfer n their required distributions under sec_4942 of the code their proportional amounts of m s excess qualifying distributions carryover for prior years o and p may proportionately reduce by the transfer of assets will not constitute a sale_or_other_disposition within the meaning of sec_4940 will not constitute an act of self-dealing within the the code or by any disqualified meaning of sec_4941 by m person and will not constitute a jeopardizing investment within the meaning of sec_4944 by m disqualified_person or by any or p o or p a of n n the transfers of assets will not constitute taxable_expenditures within the meaning of sec_4945 of the code m will not be required to exercise expenditure_responsibility under sec_4945 with respect to the assets transferred to n o and p and the transfer of assets will not result in any_tax due by m under chapter and provided m has no assets m will not be required to file any_tax returns for any taxable years subsequent to that in which all assets are distributed required to file a return required by sec_6043 code upon m s termination m shall be of the your key district_director is being furnished a copy of this you should keep a copy of this ruling letter in your ruling permanent records this ruling is directed only to the organization that of the code provides that it requested it may not be cited as precedent sec_6110 sincerely yours eion ed robert cc harper jr robert c harper jr chief exempt_organizations technical branch
